Citation Nr: 0201413	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  01-08 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from July 1965 to May 1968 and 
from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  September 1999 decision by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  That decision denied TDIU.

The veteran testified before a Member of the Board at a 
hearing held at the RO in November 2001.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran has a combined service-connected disability 
rating of 80 percent based on:  post-traumatic stress 
disorder (PTSD) with secondary panic attacks, evaluated as 70 
percent disabling; degenerative joint disease of the right 
knee, with a history of ligament sprain, evaluated as 10 
percent disabling; degenerative joint disease of the left 
knee with shrapnel wound fragment residuals, evaluated as 10 
percent disabling; and residuals of shrapnel fragment wounds, 
scars, to the bilateral posterior thighs and sacrum of the 
back, evaluated as noncompensable.

3.  The veteran's service-connected disabilities render him 
unable to secure or maintain gainful employment.






CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), and the letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
his claim for entitlement to TDIU and complied with the VA's 
notification requirements.  The RO supplied the veteran with 
the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA examinations from December 1998, VA 
treatment records from 1998 to 2001 and the veteran's and his 
wife's statements and testimony before a Member of the Board 
at a hearing held at the RO in November 2001 and their 
statements and testimony before a hearing officer at a 
hearing held at the RO in March 2001.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to TDIU.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOGCPREC 16-92 (July 24, 1992).





II.  Factual Background

The veteran's service medical records indicate that he was 
treated for a twisted right knee and shrapnel fragment wounds 
to both posterior thighs and the sacrum of the back while in 
service.  His service records indicate he served in Vietnam 
for 33 months while on active duty.  He received the Bronze 
Star with combat V, the Silver Star and a Purple Heart.  In 
January 1999, the veteran was granted service connection for 
the following conditions:  PTSD with secondary panic attacks, 
evaluated as 70 percent disabling; degenerative joint disease 
of the right knee, with a history of ligament sprain, 
evaluated as 10 percent disabling; degenerative joint disease 
of the left knee with shrapnel wound fragment residuals, 
evaluated as 10 percent disabling; and residuals of shrapnel 
fragment wounds, scars, to the bilateral posterior thighs and 
sacrum of the back, evaluated as noncompensable.

A December 1998 VA examination attributed the veteran's right 
knee degenerative joint disease to military service.  In 
addition, x-rays taken in December 1998 revealed some 
shrapnel fragments in the left knee.  A December 1998 VA PTSD 
examination report noted that the veteran had chronic and 
severe PTSD with secondary panic attacks.  The veteran was 
given a Global Assessment of Functioning score (GAF) of 45.  
The examiner also noted that the veteran appeared to be at 
least temporarily unemployable until he received appropriate 
psychotropic medication and psychotherapy to help 
significantly reduce his symptoms of PTSD and panic attacks.

VA treatment notes indicate that the veteran had an intake 
examination for his PTSD in February 1999.  The veteran's 
physician noted that until 1989 the veteran had been a high 
functioning individual.  He had a degree in accounting and a 
Master of Business Administration.  The veteran worked as an 
accountant until 1989.  Since that time, the veteran had 
become increasingly symptomatic.  His thought content 
revealed some possible auditory hallucinations during times 
of increased stress and episodes, which are suggestive of 
dissociative experience.  The physician indicated that the 
veteran was unemployed and socially isolated with a limited 
support network.  A GAF was not given at intake.

VA treatment notes indicate that between April 1999 and 
August 1999, the veteran continued to seek treatment and 
complained of increased agitation, problems sleeping and an 
inability to deal with others.  During this time period, VA 
treatment notes indicate that the veteran had a GAF of 55.

In March 2001, the veteran's social worker issued a statement 
regarding the veteran's treatment.  She noted that the 
veteran was diagnosed with severe and chronic PTSD and major 
depression.  She indicated that the veteran had not worked in 
his career field since 1989.  She stated that the veteran's 
previous career was very demanding and complex.  The social 
worker noted that the veteran has great difficulty with 
concentration and short-term memory.  She indicated that he 
consistently loses concentration and focus throughout the 
day.  She stated that the veteran suffers from severe 
emotional, social and occupational impairment.  She indicated 
that the veteran was unable to meet the requirements for 
consistency, productivity, and control in interpersonal 
interactions required to sustain any kind of employment.

The veteran and his wife testified before a hearing officer 
at the RO in March 2001.  The veteran indicated that he had 
last worked in 1989.  He stated that he was in accounting 
until that time.  The veteran testified that he had always 
had a problem working with other people.  He indicated that 
people he worked with believed he was difficult.  The veteran 
stated that he undergoes both group and individual therapy.  
He  testified that he has limited social contacts and suffers 
from occasional depression.  He also indicated that he has 
panic attacks when he has to go to a meeting or get out, 
essentially whenever he gets stressed.  He noted that he 
talks to his brother, who is also a veteran with PTSD.  Other 
than that, the veteran indicated that he stays at home.  He 
noted that he and his wife had been out maybe twice in the 
past ten years.

The veteran testified that he had problems with 
concentration.  He stated that it seems like he is "in the 
war all the time."  He noted that sometimes he would forget 
what he is doing and other times he will be fine for a few 
days.  The veteran testified that he had problems with anger.  
He indicated that he occasionally suffered from depression, 
but denied thoughts of suicide.

The veteran's wife testified that the veteran has a problem 
controlling his anger.  She noted that he gets panic attacks 
several times a week with normal day to day stress 
situations.  She stated that after the veteran stopped 
working in 1989 he took care of the children while they were 
infants.  She indicated that they found day care for the 
children once they were mobile.  She stated that the veteran 
does not deal with either authority or the public very well.  
She testified that the veteran spends a lot of time at an 
empty house that they have owned for 10 to 11 years.  She 
indicated that he spends time there to get away.  The 
veteran's wife testified that they jointly owned 4 properties 
that they rented.  She indicated that she handles most of the 
responsibilities involved in renting the units, but the 
veteran does occasionally handle maintenance.  She noted that 
it was definitely not the equivalent of a full-time job.  She 
stated that it was mostly piecework.  She testified that the 
economic value of the veteran's work was under 200 dollars 
per month.  The veteran's wife also indicated that they take 
in approximately 3000 dollars a month on gross rental income, 
but do not own the properties outright.

VA treatment notes from March 1998 to June 2001 indicate that 
the veteran continued to have problems dealing with authority 
figures, relating to other people and anger management.  In 
addition, the veteran had bouts of depression, difficulty 
sleeping and intrusive thoughts of Vietnam throughout this 
time period.  A March 2001 VA treatment note indicated that 
the veteran was feeling pain and loss over his inability to 
function as he was able to in the past.  The note was made in 
the context of the veteran not being able to work at his 
former level or engage in any different work.

The veteran and his wife testified before a Member of the 
Board in November 2001.  The veteran indicated that he had 
not worked since 1989.  He stated that he had problems with 
authority, organization and getting along with others while 
working.  The veteran testified that he minimizes his contact 
with others to avoid anxiety.  He noted that he did a little 
bit of maintenance work on rental properties he owns with his 
wife.  The veteran's wife noted that although the veteran 
does sit for his children, he is not a full-time care giver.

III.  Criteria

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of 38 C.F.R. § 3.340.  However, if the total 
rating is based on a disability or combination of 
disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals.  The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects 
upon occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  38 C.F.R. § 4.15 (2001).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Permanence of total 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340.

The following will be considered to be permanent total 
disability; the permanent loss of the use of both hands, or 
both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule.  38 C.F.R. 
§ 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16.  

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section. The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  Id.

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.

A claim for total disability rating based on unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100%, and only asks for TDIU because 
of 'subjective' factors that the 'objective' rating does not 
consider."  See Vettesse v. Brown, 7 Vet. App. 31, 34-35 
(1994).  In evaluating a veteran's employability, 
consideration may be given to his level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or impairment caused by non 
service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinions of the chief legal officer of the VA.  
38 U.S.C.A. § 7104(c).  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that the veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (December 
27, 1991).

IV.  Analysis

The veteran currently has a service-connected disability 
rating of 80 percent based on:  PTSD with secondary panic 
attacks, evaluated as 70 percent disabling; degenerative 
joint disease of the right knee, with a history of ligament 
sprain, evaluated as 10 percent disabling; degenerative joint 
disease of the left knee with shrapnel wound fragment 
residuals, evaluated as 10 percent disabling; and residuals 
of shrapnel fragment wounds, scars, to the bilateral 
posterior thighs and sacrum of the back, evaluated as 
noncompensable.  Accordingly, the Board finds that the 
veteran meets the percentage prerequisite provided in 
38 C.F.R. § 4.16(a) for consideration of entitlement to TDIU.

The question to be addressed is whether the veteran's 
service-connected disabilities prevent him from obtaining and 
maintaining gainful employment.  According to the testimony 
of both the veteran and his wife, he has not worked since 
1989.  Although there is some indication in the record that 
the veteran assists occasionally in the management of the 
couple's rental properties, the veteran's wife indicated that 
the economic value of the work the husband does around the 
house is no more than 200 dollars a month.  This could be 
considered marginal employment, which is not substantially 
gainful employment.  See Faust v. West, 13 Vet. App. 342, 354 
(2000); See also  Moore v. Derwinski, 1 Vet. App. 365 (1991).

Both the veteran and his wife testified that his inability to 
deal with others makes it impossible for him to return to a 
work environment.  The veteran indicated that he experiences 
panic attacks in stressful situations, like attending 
meetings and getting out of the house.  His wife noted that 
he has those panic attacks several times a week as a result 
of normal day to day stress.  Their testimony indicates that 
the veteran has become increasingly isolated and unable to 
seek gainful employment.

A December 1998 VA PTSD examination indicated that the 
veteran was at least temporarily unemployable due to his 
PTSD.  Although the veteran is receiving treatment for his 
PTSD, there is nothing on the record to indicate that his 
treatment is allowing him to manage his symptoms to the point 
that he is currently employable.  In fact, the veteran's 
social worker notes, in her March 2001 letter, that the 
veteran is unable to meet the requirements to sustain any 
kind of employment as a result of the symptoms of his PTSD.  
Accordingly, the Board concludes that although the veteran 
has been able to assist his wife with aspects of management 
of their rental properties, this does not indicate that he is 
able to perform substantially gainful employment.  Therefore, 
the veteran meets the criteria for entitlement to TDIU.


ORDER

A total disability evaluation based upon individual 
unemployability is granted, subject to the law and 
regulations governing the award of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

